Citation Nr: 1637097	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-48 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 18, 2008 for the grant of service connection for left shoulder arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 2003 to February 2008.  He received decorations including the Combat Action Badge and the Iraq Campaign Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2009 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, including the transcript of the July 2016 Board hearing before the undersigned Veterans Law Judge. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim for service connection for a left shoulder disability was received in May 2008, within one year of separation from service; the Veteran separated from active service on February 4, 2008.  





CONCLUSION OF LAW

The criteria for an earlier effective date of February 5, 2008, but no earlier, for the grant of service connection for left shoulder arthritis have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Veteran's claim for entitlement to an earlier effective date is granted in full under the law, as discussed below, and the facts are not in dispute, discussion regarding the  duties to notify and assist is not necessary in this case.  

If the claim for service connection is received within one year after separation from service, the effective date shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2015); 38 C.F.R. § 3.400(b)(2) (2015).

The Veteran contends that because he submitted his claim for a left shoulder disability within one year after his separation from active service, therefore an effective date of the date following his separation from service is warranted for the grant of service connection for the left shoulder arthritis.  See July 2016 Board hearing transcript at p. 8-9.  The Board agrees.  VA received the Veteran's claim for service connection for a left shoulder disability in May 2008.  The Veteran separated from active service on February 4, 2008.  

Thus, under law, the earliest possible effective date for the grant of service connection for left shoulder arthritis is February 5, 2008, the day following separation from active service.  An earlier effective date of February 5, 2008, but no earlier, is warranted for the grant of service connection for left shoulder arthritis.





ORDER

Entitlement to an earlier effective date of February 5, 2008, but no earlier, for the grant of service connection for left shoulder arthritis, is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran contends that he has PTSD that is related to service.  The record includes a diagnosis of PTSD that conforms with the DSM-IV, which applies to this case.  See June 2009 VA psychology note (VA medical professional specifically went over all the DSM-IV criteria for the diagnosis of PTSD and showed the Veteran how he met the criteria).  The Veteran was in combat in active service, as is confirmed by his Combat Action Badge, and the Veteran credibly reports in-service combat stressors, such as being trapped LMTV after IED blasts.  See e.g., September 2012 VA psychology note (Veteran reported he was in at least two direct IED blasts and ten indirect places (within convoy) while deployed to Iraq).  The Board also notes that the Veteran has medical training, as he is a registered nurse.  

However, though the record shows that the Veteran has a diagnosis of PTSD rendered by a medical professional and in-service combat stressors, there is no competent nexus opinion in the record that his PTSD is related to his in-service combat stressors.  Therefore, the AOJ should obtain a VA medical opinion to determine whether the Veteran's PTSD is related to his in-service combat stressors. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Accordingly, the case is REMANDED for the following action:

1. Please obtain relevant updated VA treatments records and associate them with the record. 


2. Afterwards, please obtain a VA medical opinion to determine the etiology of PTSD. No VA examination is necessary unless specifically noted by the VA medical professional.  Make the claims file available to the examiner for review of the case.  

The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's diagnosed PTSD is related to his reported in-service combat stressors.  

Please assume that the Veteran's reports of in-service combat stressors, such as being in at least two direct IED blasts and ten indirect IED blasts (within his convoy) while deployed to Iraq, are credible.  

If a VA psychiatric examination is needed to render this opinion, the examiner is asked to please note this in the report.  Then, please schedule the Veteran for such a VA examination.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


